The plaintiff in error, hereinafter called defendant, was convicted in the district court of Le Flore county on a charge of robbery, and sentenced to serve a term of five years in the state penitentiary.
This is a companion case to case No. A-5766, Ditman v. State,36 Okla. Cr. 77, 252 P. 449, just decided. The defendant was charged with the robbery of Grace Hill, and the prosecution was had on the theory that he aided and abetted the defendant Ditman in case No. A-5766. The conviction rests on substantially the same evidence as in that case, but which applies less directly against this defendant than against the defendant in that case. The evidence is insufficient to sustain the verdict.
Among the assignments of error argued is error in the instructions of the court, and the Attorney General has filed a confession of error, setting out that said instructions are erroneous and require a reversal, but, since we find the evidence insufficient to sustain the judgment in any view of the case, it is not necessary to give consideration to the confession of error of the Attorney General.
The case is reversed and remanded.